 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    RICHARD C. PRINCE,            )        Case No. SACV 18-1168 DOC(JC)
                                    )
12                       Plaintiff, )
                                    )        ORDER TO SHOW CAUSE RE
13                 v.               )        DISMISSAL FOR FAILURE TO
                                    )        PROSECUTE
14    NANCY A. BERRYHILL, Acting )
      Commissioner of the Social    )
15    Security Administration,      )
                                    )
16                       Defendant. )
17
           On July 2, 2018, plaintiff Richard C. Prince (“plaintiff”), who is at liberty,
18
     is proceeding pro se, and has been granted leave to proceed in forma pauperis,
19
     filed a complaint in the above-captioned matter. On July 5, 2018, the Court issued
20
     a Case Management Order (“July Order”) which directed plaintiff to serve the
21
     summons and complaint on defendant within 90 days of the filing of the
22
     complaint, i.e., by October 1, 2018, in accordance with Rules 4(i) and 4(m) of the
23
     Federal Rules of Civil Procedure, by (1) serving the United States Attorney or his
24
     authorized agent personally at the United States Courthouse or by registered or
25
     certified mail addressed to the United States Attorney’s Civil Process Clerk at the
26
     Office of the United States Attorney, Central District of California, Civil Division,
27
     Room 7516, Federal Building, 300 North Los Angeles Street, Los Angeles,
28

                                               1
 1 California 90012; and (2) serving by registered or certified mail both the
 2 Commissioner of the Social Security Administration and the Attorney General of
 3 the United States as required by Rule 4(i)(1)(B) of the Federal Rules of Civil
 4 Procedure. See July Order ¶ 2. The July Order further directed plaintiff to file
 5 proofs of service by October 1, 2018. Finally, the July Order cautioned plaintiff
 6 that the failure to effectuate proper service by October 1, 2018, might result in the
 7 dismissal of the action without prejudice by reason of plaintiff’s failure to
 8 prosecute unless plaintiff could show good cause for extending the time for
 9 service. Although plaintiff’s deadline to effectuate service and to file proofs of
10 service expired on October 1, 2018, plaintiff has to date failed to file any proof of
11 service.
12         Accordingly, IT IS HEREBY ORDERED, pursuant to Rule 4(m) of the
13 Federal Rules of Civil Procedure and Local Rule 41-1, that within fourteen (14)
14 days of the date of this Order, i.e., by not later than December 12, 2018, plaintiff
15 shall show good cause in writing, if there be any, why service was not made on
16 defendant by October 1, 2018, and why this case should not be dismissed without
17 prejudice for failure to effectuate service, lack of prosecution, and/or failure to
18 comply with the July Order. Failure timely to respond to this Order to Show
19 Cause or to show cause, may result in the dismissal of this action without
20 prejudice for failure to effectuate service, lack of prosecution, and/or failure to
21 comply with the July Order.
22         IT IS SO ORDERED.
23 DATED: November 28, 2018
24
                                                            /s/
25
                                            Honorable Jacqueline Chooljian
26                                          UNITED STATES MAGISTRATE JUDGE
27
28

                                               2
